Determination of respondent’s License Division, dated March 31, 2006, which, after a hearing, revoked petitioner’s license to carry a pistol, unanimously confirmed, the petition denied and the proceeding (transferred to this Court by order of Supreme Court, New York County [Walter Tolub, J.], entered October 31, 2006) dismissed, without costs.
In view of the uncontroverted evidence that petitioner was arrested for multiple counts of possession of marijuana, that marijuana was found in his car, and that he violated the conditions of his license by failing to notify the License Division of his arrest, the revocation of petitioner’s license may not be judicially disturbed (see Ricatto v Kelly, 303 AD2d 240 [2003]). Petitioner’s argument that the penalty of revocation shocks the *385conscience is without merit (see Matter of Robinson v Ward, 181 AD2d 585 [1992]). Concur—Lippman, P.J., Mazzarelli, Saxe, Williams and Buckley, JJ.